         Case 3:18-cv-06972-JST Document 73 Filed 05/09/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes

Date: May 9, 2019                                                          Judge: Jon S. Tigar

Time: 56 minutes

Case No.        3:18-cv-06972-JST
Case Name       Adrian Holley, et al. v. Gilead Sciences, Inc.

Attorneys for Plaintiffs:        Steve W. Berman
                                 Robert C. Hilliard
                                 Anne F. Johnson

Attorneys for Defendant:         Joshua E. Anderson
                                 Alycia A. Degen
                                 Inn-Young Park

Courtroom Deputy Clerk: William Noble                               Court Reporter: Marla Knox

                                       PROCEEDINGS

  •   Motion to Dismiss Complaint (Dkt. 45)


                                   RESULT OF HEARING

  1. Motion hearing held. The motion is under submission. A written order will be issued.

  2. Any request to modify the current scheduling order should be submitted to the Court
     either by stipulation or joint discovery letter brief.

  3. At the parties’ request, the Court will conduct a further Telephonic Case Management
     Conference on July 15, 2019 at 1:30 p.m. The purpose of the conference is to ensure that
     the case is on track. Each participant in the call must use a landline. By July 11, 2019 at
     noon, the parties must file a joint case management conference statement, which must
     contain a single telephone number that all parties and the Court can use. For that
     statement only, the parties should disregard the local rules concerning the content of case
     management statements. Instead, the statement should first inform the Court if the
     hearing is necessary. If a hearing is necessary, the statement should contain an agenda
     for the meeting and identify any disputes for the Court to address.
